DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-17 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 20160341933 A1).
Regarding claim 1, Liu teaches an optical imaging system comprising: 
a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens, sequentially disposed from an object side (e.g. Fig. 5A), 
Table 9), an image side surface thereof is concave (Fig. 5A), and 
an angle of view of the optical imaging system comprising the first lens to the sixth lens is 1000 or more (Table 9, half angle HAF 70 * 2 = 140 degrees), and 
wherein when a focal length of the first lens is f1_1, and a total focal length of the optical imaging system comprising the first lens to the sixth lens is F1, 1.0 < |f1_1/F1|< 2.0 is satisfied (Table 9, | f1 / F1| = 1.71).
Regarding claim 2, where Liu teaches the optical imaging system of claim 1, Liu further discloses wherein when a distance from an object side surface of the first lens to an imaging surface of an image sensor is TTL1, TTL1/F1 > 2.0 is satisfied (Table 9, TTL / F1 = 8.14).
Regarding claim 4, where Liu teaches the optical imaging system of claim 1, Liu further discloses that v1_1 – v2_1 > 30 (Table 9, 36.3).
Regarding claim 5, where Liu teaches the optical imaging system of claim 4, Liu further discloses that v2_1 < 26 (Table 3, 23.4).
Regarding claim 9, where Liu teaches the optical imaging system of claim 1, Liu further discloses that the second and third lenses each have positive refractive power (Table 9).
Regarding claim 10, where Liu teaches the optical imaging system of claim 1, Liu further discloses that the first to the sixth lenses are made of a plastic material (Table 9, Plastic for every lens) and the first and second lens are made of plastic materials having different optical characteristics from each other (Table 9, differing by index and Abbe number, as well as focal lengths).
Regarding claim 11, where Liu teaches the optical imaging system of claim 10, Liu further discloses that the fifth and the sixth lenses are made of plastic materials having different optical characteristics from each other (Table 9, differing by index and Abbe number, as well as focal lengths, appearing to define an achromat).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim 3, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20160341933 A1).
Regarding claim 3, where Liu teaches the optical imaging system of claim 2, Liu does not explicitly show that -1 < f3_1 / f1_1 < 0 (Table 9, -1.29). 
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The effect of focal length on imaging performance is known from Friedrich Gauss (19th century). Benefit of optimizing the focal lengths of the third and first lenses include reducing optical aberration and a smaller form factor. 
It would have been obvious before the ffective filing date of the claimed invention to have optimized the third and first lens’ focal lengths with respect to each other for the purpose of reducing optical aberration and achieving smaller form factor.
Regarding claim 6, where Liu teaches the optical imaging system of claim 5, Liu explicitly shows that AVR(v3_1, v4_1) > 55 (Table 9, AVR(v3_1,v4_1)= 58.1). 
Liu does not explicitly show that AVR(v5_1, v6_1) < 21 is satisfied (Table 9, 39.7). 
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The effect of dispersion on imaging performance, specifically chromatic aberration, is known from Abbe for whom parameter is named (see Table 9). Benefit of optimizing the dispersion by the fifth and sixth lenses include minimizing chromatic aberration of the recorded image. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 8, where Liu teaches the optical imaging system of claim 4, Liu does not explicitly show that v2_1 + v6_1 < v3_1 is satisfied. 
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The effect of dispersion on imaging performance, specifically chromatic aberration, is known from Abbe for whom parameter is named (see Table 9). Benefit of optimizing the second, third, and sixth lens’ chromatic dispersion include minimizing chromatic aberration of the recorded image. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the chromatic dispersion of the second, third, and sixth lenses and thereby minimized chromatic aberration of the recorded image.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Lee (US 20190297275 A1, eff 3/2018).
Regarding claims 12 and 13, where Liu teaches the optical imaging system of claim 1, Liu explicitly shows conventional image sensors and fairly suggests a display unit therefore (¶2-7, CCD and CMOS sensors for electronic devices and cameras, with display of high quality images thus recorded being common in the art, e.g. as in smartphones).
Liu does not explicitly show a second optical imaging system comprising a second image sensor; and a third optical imaging system comprising a third image sensor, wherein the optical imaging system, the second optical imaging system, and the third optical imaging systems have different angles of view from each other, and wherein the display unit displays an image synthesized from the image sensor, the second image sensor, and the third image sensor.
Lee explicitly shows (Fig. 1, three imaging sections and sensors input to a single processor for mixing, and Fig. 2A, showing different fields of view) a second optical imaging system (120) comprising a second image sensor (122); and a third optical imaging system (130) comprising a third image sensor (132), wherein the optical imaging system, the second optical imaging system, and the third optical imaging systems have different angles of view from each other (Fig. 2A), and wherein a display unit (150) displays an image synthesized from the image sensor, the second image sensor, and the third image sensor (¶24).
It would have been obvious to one of ordinary skill in the art to utilize the imaging system of Liu in concert with narrower angle of view imaging systems according to the teachings of Lee for the purpose of, e.g. carrying out image fusion utilizing imaging systems having suitable focal lengths vis-à-vis fields of view.
Regarding claim 14 and 17, Liu teaches an optical imaging system comprising: 
a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens, sequentially disposed from an object side (e.g. Fig. 5A), 
wherein the first lens has negative refractive power (Table 9), an image side surface thereof is concave (Fig. 5A), and 
an angle of view of the optical imaging system comprising the first lens to the sixth lens is 1000 or more (Table 9, half angle HAF 70 * 2 = 140 degrees), and 
wherein when a focal length of the first lens is f1_1, and a total focal length of the optical imaging system comprising the first lens to the sixth lens is F1, 1.0 < |f1_1/F1|< 2.0 is satisfied (Table 9, | f1 / F1| = 1.71).
Liu does not explicitly show a first optical imaging system, a second optical imaging system, and a third optical imaging system having different angles of view from each other, 49013057.1828 wherein among the first optical imaging system to the third optical imaging system, when an angle of view of an optical imaging 
Lee explicitly shows a first optical imaging system (110), a second optical imaging system (120), and a third optical imaging system (130) having different angles of view from each other (Fig. 2A, ¶27, where angles of view FOV1 > FOV2 > FOV3 etc.), 49013057.1828wherein among the first optical imaging system to the third optical imaging system, when an angle of view of an optical imaging system having the widest angle of view is FOV1 (¶27), and an angle of view of an optical system having the narrowest angle of view is FOV3 (¶8, ¶27, when N=3, and ¶64). Each imaging system has an image sensor (112, 122, 132) which images are fused and displayed on the display unit (150). Lee also thoroughly discusses the relationship of the fields of view with the overall zooming of the camera (Fig. 2A, depicting the FOV in connection with the zooming factors, and associated description.)
It would have been obvious to one of ordinary skill in the art to utilize the imaging system of Liu in concert with narrower angle of view imaging systems according to the teachings of Lee for the purpose of, e.g. carrying out image fusion utilizing imaging systems having suitable focal lengths vis-à-vis fields of view.
The modified Liu does not explicitly show that 1.5 < FOV1/FOV3 < 4.0 is satisfied.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The modified Liu discloses three imaging systems having different fields of view and satisfying the required optical limitations as cited above. Benefit of optimizing the fields of view of the widest and narrowest imaging systems in accordance with the teachings of Lee include utilizing an imaging system appropriate for the zoom factor required.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6, 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,156,703 B2 in view of Liu (US 20160341933 A1, detailed above). 
Although the claims are not identical, they appear to exhibit only obvious differences in view of the prior art rejections in view of Liu presented above, i.e. would have been obvious to one of ordinary skill in the art to modify the ‘703 claims in view of Liu for the purpose of improving the quality and/or reducing the optical aberration of the image.

Allowable Subject Matter
Claims 7, 15, and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, where Liu teaches the optical imaging system of claim 5, Liu does not explicitly show that AVR(v3_1, v5_1) > 55 or that AVR(v4_1, v6_1) < 24 is satisfied.
Regarding claim 15, where the modified Liu teaches the optical imaging system of claim 14, the modified Liu does not explicitly show wherein when a focal length obtained by converting a total focal length of the first optical imaging system into 35mm format is F1', and a focal length obtained by 
Regarding claim 16, where the modified Liu teaches the optical imaging system of claim 15, the modified Liu does not explicitly show wherein when a focal length obtained by converting the total focal length of the second optical imaging system into 35mm format is F2', 1.5 <= F2'/F1' <= 2.5 is satisfied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/Primary Examiner, Art Unit 2872